

URON INC.
SUBSCRIPTION AGREEMENT

 


THIS SUBSCRIPTION AGREEMENT (the “Agreement”) is made on _________________,
2007, by and between URON Inc., a Minnesota corporation (the “Company”), and
__________________________ and __________________________ (if joint investor)
(referred to throughout the remainder of this Agreement, whether singly or
jointly, as the “undersigned”) in connection with the private placement offering
(the “Offering”) of up to 2,953,125 shares of the Company’s common stock (the
“Shares”) at $1.20 per share (without effect given to any subsequent stock
combination effected by the Company, in connection with any transaction
involving Wyoming Financial Lenders, Inc., a Wyoming corporation, as described
in Section 7 below). The undersigned understands and acknowledges that the
Company has the right to reject any subscription, in whole or in part, for any
reason, and that the Company will promptly return the funds delivered herewith,
without interest or deduction, if this subscription is rejected or if the
Offering is otherwise terminated. There is no minimum amount of proceeds that
must be received by the Company prior to the Company accessing subscribers’
funds. Nevertheless, proceeds related to subscriptions shall be placed in escrow
with the Company’s legal counsel pending one or more closings.
 
1.  Subscription for Shares. Subject to the terms hereinafter set forth, the
undersigned hereby irrevocably subscribes for and agrees to purchase from the
Company ______________ Shares for a total of $ ____________________  (the
“Purchase Price”). Payment of the Purchase Price is being delivered by an
enclosed check payable to the order of “URON Inc.” or wire transfer of
immediately available funds to the Company’s legal counsel (pursuant to wiring
instructions that the undersigned may request).
 
2.  Issuance of Shares and Certificates. Upon acceptance of this subscription
and the closing of the Offering (or any part of the Offering to which this
subscription relates), the Company will, subject to the provisions of Section 7
below, record the undersigned as an owner of the Shares subscribed, and cause a
certificate representing the Shares to be delivered to the undersigned within 20
days of the termination date of the Offering. Pending the Company’s closing on
funds related to this subscription, proceeds will be placed in escrow with the
Company’s legal counsel under the terms set forth in Section 8 below. All Shares
will be duly authorized, validly issued, fully paid and non-assessable shares of
the Company’s common stock. The undersigned hereby authorizes the Company to
issue a certificate representing the Shares in the name and to the address set
forth below:

 
______________________________________________________________________________
Print name(s) of investor


______________________________________________________________________________
SSN(s) or federal TIN


______________________________________________________________________________
Mailing address


______________________________________________________________________________
City     State   Zip code


______________________________________________________________________________
Telephone no.     Fax no.


______________________________________________________________________________
E-mail address
 

--------------------------------------------------------------------------------


 
3.  Investor Representations and Warranties. By executing and delivering this
Agreement, the undersigned acknowledges, warrants and represents to the Company
as follows:
 
(a)  The undersigned has obtained and read (i) this Subscription Agreement, and
(ii) any other documents specifically requested by the undersigned; and
undersigned has also reviewed, or waived its opportunity to review, (iii) the
Company’s most recent annual report on Form 10-KSB filed with the SEC on April
17, 2007; most recent quarterly report on Form 10-QSB filed with the SEC on
November 20, 2007; and all current reports on Form 8-K filed thereafter (all of
the foregoing documents referred to in this paragraph are hereinafter
collectively referred to as the “Disclosure Documents”).
 
(b)  The undersigned understands that an aggregate of 1,071,875 shares of common
stock will be sold to a single cash investor, who is also the Company’s current
chief executive officer, for an effective purchase price of $0.466 per share.
The undersigned also understands that funds relating to this subscription will
be placed in escrow with the Company’s legal counsel pending closing pursuant to
the terms set forth in Section 8 below.
 
(c)  The undersigned has, either alone or with the assistance of a professional
advisor, sufficient knowledge and experience in financial and business matters
that the undersigned believes himself, herself or itself capable of evaluating
the merits and risks of the prospective investment in the Shares and the
suitability of an investment in the Company in light of the undersigned’s
financial condition and investment needs, and legal, tax and accounting matters.
 
(d)  The undersigned has been given access to full and complete information
regarding the Company and has utilized such access to the undersigned’s
satisfaction for the purpose of obtaining information in addition to, or
verifying information included in, the Disclosure Documents. Particularly, the
undersigned has been given reasonable opportunity to meet with or contact
Company representatives for the purpose of asking questions of, and receiving
answers from, such representatives concerning the terms and conditions of the
Offering and to obtain any additional information, to the extent reasonably
available, necessary to verify the accuracy of information provided in the
Disclosure Documents.
 
(e)  The undersigned is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act of 1933 (the “Securities
Act”). This representation is based on the following factual representations
hereby made to the Company (please check all that apply): 
 

 
· 
The undersigned has had an individual income in excess of $200,000 in each of
the two most recent years or joint income with the undersigned’s spouse in
excess of $300,000 in each of the two most recent fiscal years, and reasonably
expect reaching the same income level in the current year;

 

 
·
As of the date hereof, the undersigned (either individually or with the
undersigned’s spouse) has a net worth exceeding $1,000,000;

 

 
·
The undersigned is a corporation, partnership or Massachusetts or similar
business trust not formed for the specific purpose of acquiring the Shares and
has total assets exceeding $5,000,000;

 

 
·
The undersigned (or, in the case of a trust, the undersigned trustee) is a bank
or savings and loan association as defined in Sections 3(a)(2) and 3(a)(5)(A),
respectively, of the Securities Act acting either in the undersigned’s
individual or fiduciary capacity;

 
2

--------------------------------------------------------------------------------


 

 
·
The undersigned is an insurance company as defined in Section 2(13) of the
Securities Act, an investment company registered under the Investment Company
Act of 1940 or a business development company as defined in Section 2(a)(48) of
that act or a Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958.

 

 
·
The undersigned is an employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974 (“ERISA”) and either (check one
or more, as applicable):

 

 
·
The investment decision is made by a plan fiduciary, as defined in Section 3(21)
of ERISA, which is either a bank, savings and loan association, insurance
company, or registered investment adviser;

 

 
·
The employee benefit plan has total assets in excess of $5,000,000; or

 

 
·
The plan is a self directed plan with investment decisions made solely by
persons who are “accredited investors” as defined under the Securities Act.

 

 
·
The undersigned is a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.

 

 
·
The undersigned, if not an individual, is an entity all of whose equity owners
meet one of the tests set forth in the paragraphs above (if relying on this
category alone, the Company may in its discretion require each equity owner of
the undersigned entity to complete a separate copy of this Agreement).

 
(f)  The undersigned acknowledges that an investment in the Shares involves a
high degree of risk, including but not limited to the risk of losing his, her or
its entire investment in the Company.
 
(g)  The undersigned acknowledges that no federal or state agency, including the
SEC or the securities commission or authority of any state, has approved or
disapproved the Shares, passed upon or endorsed the merits of the Offering of
the Shares or the accuracy or adequacy of the Disclosure Documents, or made any
finding or determination as to the fairness or fitness of the Shares for public
sale.
 
(h)  The undersigned has relied upon the advice of the undersigned’s legal
counsel and accountants or other financial advisors with respect to legal, tax
and other considerations relating to the purchase of Shares in the Offering. The
undersigned is not relying upon the Company with respect to the economic
considerations involved in making an investment decision with respect to the
Shares.
 
(i)  The undersigned is a bona fide resident of (or, if an entity, is organized
or incorporated under the laws of, and is domiciled in), and received the offer
and decided to invest in the Shares in, the state or jurisdiction set forth as
the undersigned’s mailing address in Section 1 above.
 
4.  Investment Purpose. The undersigned represents and warrants that it is the
undersigned’s intention to acquire the Shares for the account of the
undersigned, for investment purposes and not with a view to the resale of the
Shares in connection with any distribution thereof. To assure the Company that
the undersigned has no present intention to resell or dispose of the Shares
acquired in the Offering, the undersigned further represents and warrants to the
Company as follows:
 
(a)  The undersigned intends to receive and hold the Shares for the
undersigned’s personal account, and has no contract, undertaking, agreement or
arrangement with any person or entity to sell or otherwise transfer the Shares
to any such person or entity or to have any such person or entity sell the
Shares on the undersigned’s behalf.
 
3

--------------------------------------------------------------------------------


 
(b)  The undersigned has no need for immediate liquidity with respect to his,
her or its investment and has sufficient income to meet the undersigned’s
current and anticipated obligations. The loss of the undersigned’s entire
investment in the Shares would not cause financial hardship to the undersigned
and would not adversely affect the undersigned’s current standard of living. In
addition, the overall commitment of the undersigned to investments that are not
readily marketable is not disproportionate to the undersigned’s net worth and
the undersigned’s investment in the Shares will not cause such overall
commitment to become excessive.
 
(c)  The undersigned is not aware of any occurrence, event or circumstance upon
the happening of which the undersigned intends to transfer or sell the Shares
and the undersigned does not have any present intention to transfer or sell the
Shares after a lapse of any particular period of time.
 
(d)  The undersigned has been informed that, in the view of the SEC and certain
state securities commissions, a purchase of the Shares with a current intent to
resell, by reason of any foreseeable specific contingency or anticipated change
in market values, any change in the condition of the Company or the investment
market as a whole, or in connection with a contemplated liquidation or
settlement of any loan obtained for the acquisition of the Shares, would
represent a purchase with an intent inconsistent with the representations set
forth above, and that the SEC and certain state securities commissions might
regard such sale or disposition as a deferred sale with regard to which an
exemption from registration is not available.
 
(e)  If other than an individual, the undersigned represents and warrants that
(i) it was not organized for the specific purpose of acquiring the Shares, and
(ii) this Agreement has been duly authorized by all necessary action on the part
of the undersigned, has been duly executed by an authorized officer or
representative of the undersigned, and is a legal, valid and binding obligation
of the undersigned enforceable in accordance with its terms.
 
5.  Registration Status; Restrictions on Transferability. With respect to the
registration status and transferability of the Shares (in addition to Section 4
above), the undersigned understands, acknowledges and agrees that:
 
(a)  Neither the offer nor the sale of the Shares to be issued in connection
with this subscription and the Offering have been, or will have been, registered
under the Securities Act or under applicable state securities laws on the
grounds that they are being issued in a transaction (i) involving a limited
group of knowledgeable investors fully familiar with the proposed operations of
the Company and (ii) not involving a public offering and that, consequently,
such transaction is exempt from registration under the Securities Act and
applicable state securities laws. The Company will rely on the undersigned’s
representations herein as a basis for the exemption from the Securities Act’s
registration requirements.
 
(b)  The Shares may not be sold, transferred or otherwise disposed of except
pursuant to an effective registration statement or appropriate exemption from
registration under applicable state law and, as a result, the undersigned may be
required to hold the Shares for an indefinite period of time. In addition to
customary legends that may be required under state law, certificates
representing the Shares will bear a legend substantially in the following form:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 OR THE SECURITIES LAW OF ANY STATE. SUCH SECURITIES
HAVE BEEN ACQUIRED FOR INVESTMENT AND WITHOUT A VIEW TO THEIR DISTRIBUTION AND
MAY NOT BE SOLD OR OTHERWISE DISPOSED OF IN THE ABSENCE OF ANY EFFECTIVE
REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER THE SECURITIES ACT OF 1933 AND
UNDER APPLICABLE STATE SECURITIES LAWS, UNLESS AN EXEMPTION FROM REGISTRATION IS
AVAILABLE UNDER APPLICABLE SECURITIES LAWS.
 
4

--------------------------------------------------------------------------------


 
(c)  The Company will use commercially reasonable efforts to prepare and file,
within 60 days after the closing of the currently anticipated merger transaction
involving the Company and Wyoming Financial Lenders, Inc., a registration
statement on Form SB-2 (or other available and appropriate form) with the SEC.
The registration statement will seek to register the resale of the Shares
offered and sold to the undersigned pursuant to this Agreement; provided,
however, that the Company may cutback the number of Shares the resale of which
is proposed to be registered under the registration statement to the extent the
Company reasonably deems necessary to comply with SEC Rule 415, interpretations
thereof proponed by SEC staff, or for any other reason relating to the Company’s
compliance with federal and state securities laws. The Company will use
commercially reasonable efforts to obtain the effectiveness of the registration
statement within 60 days of its filing; provided, however, that if, after the
60th day after such filing, the SEC provides to the Company further comments
relating to the registration statement, the Company shall have the right to
withdraw such registration statement so long as a majority of the shares of
common stock sold in the Offering shall, as of the date of withdrawal, become
available for resale under Rule 144 within a 90-day period thereafter. If the
registration statement is declared effective by the SEC, then the Company will
use commercially reasonable efforts to maintain the effectiveness of the
registration statement for such period of time until at least a majority of the
Shares offered and sold in the Offering may be resold under Rule 144. As a
condition to the obligations of the Company to prepare and file a registration
statement covering the resale of Shares purchased hereunder by the undersigned,
the undersigned agrees to furnish the Company with such information as may be
reasonably required in connection with the preparation and filing of the
registration statement, and in connection with the Company’s responses to SEC
comments. Furthermore, the undersigned agrees to comply with the provisions of
the plan of distribution set forth in the final prospectus forming a part of the
registration statement.
 
(d)  All fees and expenses incident to the Company’s performance of or
compliance with the covenants of the Company contained in paragraph (c) above
shall be borne by the Company. Such fees and expenses shall include without
limitation (i) all registration and filing fees, (ii) printing expenses, (iii)
messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, and (v) fees and expenses of all other persons and
firms retained by the Company in connection with its performance of the
obligations set forth in paragraph (c) above. In addition, the Company shall be
responsible for all of its internal expenses incurred in connection with its
performance of such obligations. In no event, however, shall the Company be
responsible for any broker or similar commissions incurred by the undersigned or
any of the undersigned’s legal fees or other costs associated with the offer,
purchase, and subsequent re-offer and resale of the Shares.
 
5

--------------------------------------------------------------------------------


 
6.  Dispute Resolution.
 
(a)  To the greatest extent possible, the parties will endeavor to resolve any
disputes relating to this Agreement and this subscription through amicable
negotiations. Failing an amicable settlement, any controversy, claim or dispute
arising under or relating to this Agreement, including the existence, validity,
interpretation, performance, termination or breach of this Agreement, will
finally be settled by binding arbitration before a single arbitrator
(the “Arbitration Tribunal”) which will be jointly appointed by the parties. The
Arbitration Tribunal shall self-administer the arbitration proceedings utilizing
the Commercial Rules of the American Arbitration Association; provided, however,
the American Arbitration Association shall not be involved in administration of
the arbitration. The arbitrator must be a retired judge of a state or federal
court of the United States or a licensed lawyer with at least ten years of
corporate or commercial law experience and have at least an AV rating by
Martindale Hubbell. If the parties cannot agree on an arbitrator, either party
may request the American Arbitration Association to appoint an arbitrator which
appointment will be final.
 
(b)  The arbitration will be held in Minneapolis, Minnesota. Each party will
have discovery rights as provided by the Federal Rules of Civil Procedure within
the limits imposed by the arbitrator; provided, however, that all such discovery
will be commenced and concluded within 60 days of the selection of the
arbitrator. It is the intent of the parties that any arbitration will be
concluded as quickly as reasonably practicable. Once commenced, the hearing on
the disputed matters will be held four days a week until concluded, with each
hearing date to begin at 9:00 a.m. and to conclude at 5:00 p.m. The arbitrator
will use all reasonable efforts to issue the final written report containing
award or awards within a period of five business days after closure of the
proceedings. Failure of the arbitrator to meet the time limits of this Article
will not be a basis for challenging the award. The Arbitration Tribunal will not
have the authority to award punitive damages to either party. Each party will
bear its own expenses, but the parties will share equally the expenses of the
Arbitration Tribunal. The Arbitration Tribunal shall award attorneys’ fees and
other related costs payable by the losing party to the successful party as it
deems equitable. This Agreement will be enforceable, and any arbitration award
will be final and non-appealable, and judgment thereon may be entered in any
court of competent jurisdiction.
 
7.  Effect of Subsequent Stock Combination. The Shares purchased hereunder shall
not be affected by, and shall for all purposes be considered issued subsequent
to, the effectuation of any stock combination (i.e., reverse stock split) of the
Company in any way connected with a transaction involving the Company and
Wyoming Financial Lenders, Inc., a Wyoming corporation. Accordingly, and to
effectuate the intent of this Section, the Company may delay the book entry and
issuance of the Shares (and corresponding certificates) until such time as it
shall have effected such a stock combination (but in no event may such book
entry and issuance be delayed more than six weeks); provided, however, that if
the Company’s shareholders shall, during the period of any such delay permitted
by this Section, become entitled to vote or entitled to receive any distribution
upon their shares of Company capital stock, the Company shall for all such
purposes treat the Shares as issued and outstanding.
 
8.  Escrow with Legal Counsel. Until no later than March 30, 2008, Maslon
Edelman Borman & Brand, LLP, the Company’s legal counsel (serving as “escrow
agent”), will pay out escrowed funds relating to subscriptions in this Offering
when and as directed in writing by the officers of the Company. The sole duty of
the escrow agent shall be to receive said funds and hold them subject to
release, in accordance herewith, and the escrow agent shall be under no duty to
determine whether the Company is complying with any requirements or conditions
relating to its access to funds from the sale of securities hereunder. The
escrow agent may conclusively rely upon and shall be protected in acting upon
any statement, certificate, notice, request, consent, order or other document
believed by it to be genuine and to have been signed or presented by the proper
party or parties. The escrow agent shall have no duty or liability to verify any
such statement, certificate, notice, request, consent, order or other document,
and its sole responsibility shall be to act only as expressly set forth herein.
The escrow agent shall be under no obligation to institute or defend any action,
suit or proceeding in connection herewith unless first indemnified to its
satisfaction. The escrow agent shall not be liable for any action taken or
omitted in good faith. The escrow agent is acting solely as escrow agent
hereunder and owes no duties, covenants or obligations, fiduciary or otherwise,
to any other person by reason of this arrangement, except as otherwise stated
herein, and no implied duties, covenants or obligations, fiduciary or otherwise,
shall be read into this arrangement against the escrow agent. In the event of
any disagreement between the Company and any investor in this Offering resulting
in adverse claims or demands being made in connection with the matters covered
by this Agreement, or in the event that the escrow agent is in doubt as to what
action it should take hereunder, the escrow agent may, at its option, refuse to
comply with any claims or demands on it, or refuse to take any other action
hereunder, so long as such disagreement continues or such doubt exists, and in
any such event, the escrow agent shall not be or become liable in any way or to
any person for its failure or refusal to act, and the escrow agent shall be
entitled to continue so to refrain from acting until (i) the rights of all
interested parties shall have been fully and finally adjudicated by a court of
competent jurisdiction, or (ii) all differences shall have been adjudged and all
doubt resolved by agreement among all of the interested persons, and the escrow
agent shall have been notified thereof in writing signed by all such persons.
Notwithstanding the foregoing, the escrow agent may in its discretion obey the
order, judgment, decree or levy of any court, whether with or without
jurisdiction and the escrow agent is hereby authorized in its sole discretion to
comply with and obey any such orders, judgments, decrees or levies. In the event
that any controversy should arise with respect to this Agreement the escrow
agent shall have the right, at its option, to institute an interpleader action
in any court of competent jurisdiction to determine the rights of the parties.
In no event shall the escrow agent be liable, directly or indirectly, for any
special, indirect or consequential losses or damages of any kind whatsoever
(including without limitation lost profits), even if the escrow agent has been
advised of the possibility of such losses or damages and regardless of the form
of action. Escrow agent may resign upon ten days advance written notice to the
Company. If a successor escrow agent is not appointed within the ten-day period
following such notice, escrow agent may petition any court of competent
jurisdiction to name a successor escrow agent or interplead the funds from
subscribers then in its possession with such court, whereupon escrow agent’s
duties hereunder shall terminate. The escrow agent shall be a third-party
beneficiary to the provisions of this Section 8.
 
6

--------------------------------------------------------------------------------


 
9.  Indemnification. The Company hereby indemnifies, defends and holds harmless
the escrow agent from and against any and all loss, liability, cost, damage and
expense, including, without limitation, reasonable counsel fees which the escrow
agent may suffer or incur by reason of any action, claim or proceeding brought
against the escrow agent, arising out of or relating in any way to this
Agreement or any transaction to which this Agreement relates, unless such
action, claim or proceeding is the result of the willful misconduct of the
escrow agent. The provisions of this section shall survive the termination of
this Agreement and any resignation or removal of the escrow agent.
 
10.  General Provisions. From and after the date of the Company’s acceptance of
this subscription, as set forth on the signature page hereto, this Agreement
shall remain in effect until such time as (a) the undersigned has performed the
full subscription by delivering full payment of the aggregate Purchase Price for
the Shares referenced above and set forth on the signature page hereto, and (b)
the Company has fulfilled its obligation to the undersigned by recording the
undersigned as the owner of the appropriate number of Shares in its required
records and delivering a certificate representing the Shares pursuant to Section
1. The covenants made in Section 6 shall be construed as an agreement
independent of any other provision of this Agreement, and shall survive the
termination of this Agreement, together with the provisions of this Section
relating to severability, waiver, binding effect and governing law. Furthermore,
the representations and warranties of the undersigned shall survive the
termination of this Agreement. If any provision of this Agreement or the
application of such provision to any party or circumstances shall be held
invalid, the remainder of the Agreement, or the application of such provision to
such party or circumstances other than those to which it is held invalid, shall
not be affected thereby. This Agreement may be modified or amended only by a
written instrument signed by both the Company and the undersigned. No failure or
delay by either the Company or the undersigned in exercising or enforcing any
right or remedy under this Agreement will waive any provision of the Agreement.
Nor will any single or partial exercise by either the Company or the undersigned
of any right or remedy under this Agreement preclude either of them from
otherwise or further exercising these rights or remedies, or any other rights or
remedies granted by any law or any related document. Upon acceptance by the
Company, this Agreement shall be binding upon and shall inure to the benefit of
the Company and the undersigned and to the successors and assigns of the Company
and to the personal and legal representatives, heirs, guardians, successors and
permitted assignees of the undersigned. This Agreement shall be governed by and
construed in accordance with the laws of the State of Minnesota without regard
to the conflicts-of-law principles thereof. The venue for any action hereunder
shall be in the State of Minnesota, whether or not such venue is or subsequently
becomes inconvenient, and the parties consent to the jurisdiction of the courts
of the State of Minnesota, County of Hennepin, and the U.S. District Court,
District of Minnesota. This Agreement constitutes the entire agreement among the
parties with respect to the Company. It supersedes any prior agreement or
understanding among them, and it may not be modified or amended in any manner
other than as set forth herein. Upon request, the undersigned agrees to furnish
to the Company such additional information as may be deemed necessary to
determine the undersigned’s suitability as an investor. This Agreement may be
executed in counterparts, which taken together shall constitute one agreement
binding on the parties hereto. Facsimile and electronically transmitted
signatures shall be valid and binding to the same extent as original signatures.
In making proof of this Agreement, it will be necessary to produce only one copy
signed by the party to be charged.
 
*  *  *  *  *
 
7

--------------------------------------------------------------------------------


 
SUBSCRIPTION AGREEMENT - SIGNATURE PAGE
 
In WITNESS WHEREOF, the undersigned has executed this Subscription Agreement as
of _____________________, 2007.
 


Individuals:
 
Entities:
 
 
Signature of investor
 
 
Name of entity
 
 
Signature of joint investor
 
 
Authorized signature
   
 
 
Print name
   
Its:
 



 
Form of ownership for individual investors (check one):
 
________________ Individual ownership _______________Tenants in common
 
________________ Joint tenants (JTWROS)________________  Individual ownership
pursuant to a purchase under
      the Uniform Gift to Minors Act


Other:
________________________________________________________________________             
 
________________________________________________________________________
 
________________________________________________________________________

 
ACKNOWLEDGED AND ACCEPTED:
 
URON INC.:
 

_______________________________________ ___________________________
By: __________________________________________
Dated
Title: _________________________________________

 

--------------------------------------------------------------------------------

